                                UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  KENT TAYLOR,                                        Case No. 20-cv-06319-VC (PR)
                  Petitioner,
                                                      ORDER OF DISMISSAL WITH
           v.                                         PREJUDICE; DENYING
                                                      CERTIFICATE OF APPEALABILITY
  PEOPLE OF THE STATE OF
  CALIFORNIA,
                  Respondent.


       Kent Taylor filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 challenging his conviction in the Santa Clara County superior court. On November 4,

2020, the court issued an order of dismissal with leave to amend. In the order, the court noted

that Taylor’s petition indicated he was sentenced in August 2017 for approximately one year and

his federal petition was filed on September 4, 2020. Under 28 U.S.C. § 2254(a), the federal writ

of habeas corpus is only available to people “in custody” at the time the petition is filed (that is,
incarcerated or under some other court-ordered restriction on freedom of movement). Because it

appeared that Taylor was not in custody when he filed his petition, the court dismissed the

petition with leave to amend.

       Instead of filing an amended petition addressing the custody issue, Taylor filed several

unresponsive motions. On January 12, 2021, the court issued an order denying the motions and

allowing Taylor another opportunity to explain how he was in custody at the time he filed his

petition. The order stated that Taylor did not have to amend his petition, but only to file a

declaration explaining how he was in custody.
       On March 9, 2021, Taylor filed a letter explaining the circumstances causing his late

filing. Taylor states that, on August 17, 2017, he was convicted and sentenced to one year of

probation, which ended on August 17, 2018. On June 18, 2018, while Taylor was on probation,

he was injured in an automobile collision. This caused a delay in filing his petition. On

December 20, 2018, Taylor was re-injured in another automobile collision, which caused another

delay. Taylor has a history of lower back problems and pain. Then, starting in March 2019, the

Covid-19 pandemic caused more delays. Taylor argues these “extrinsic” circumstances made it

impossible for him “to file his petition within the required guidelines.”

       28 U.S.C. § 2254(a) states:

               The Supreme Court, a Justice thereof, a circuit judge, or a district
               court shall entertain an application for a writ of habeas corpus in
               behalf of a person in custody pursuant to the judgment of a State
               court only on the ground that he is in custody in violation of the
               Constitution or laws or treaties of the United States.
       Section 2254’s requirement that a petitioner must be in custody when he files a federal

habeas petition is jurisdictional and, thus, cannot be waived. See e.g., Maleng v. Cook, 490 U.S.

488, 490-91 (1989) (“in custody” requirement not satisfied if sentence has already been served;

petitioner must be in custody at time petition is filed); Bailey v. Hill, 599 F.3d 976, 978 (9th Cir.

2010) (“Section 2254(a)’s ‘in custody’ requirement is jurisdictional and therefore ‘it is the first

question we must consider.’”). Taylor’s custody ended on August 17, 2018 and he filed his
petition on September 4, 2020, over two years after his custody terminated. The fact that Taylor

was in an automobile accident in June 2018 and in another accident in December 2018 cannot

overcome the “in custody” requirement. The court knows of no case where the “in custody”

requirement was waived because of such circumstances.

       Taylor argues that 28 U.S.C. § 2254(b)(1)(B)(i) and (ii) gives the court jurisdiction over

his petition even though he was not in custody when he filed it.

       Section 2254(b)(1) states:

               An application for a writ of habeas corpus on behalf of a person in
               custody pursuant to the judgment of a State court shall not be
               granted unless it appears that—


                                                  2
               (A) the applicant has exhausted the remedies available in the courts
               of the State; or

               (B) (i) there is an absence of available State corrective process; or

                   (ii) circumstances exist that render such process ineffective to
               protect the rights of the applicant.
       Taylor argues that because his state appeals process was procedurally unsuccessful, there

is an absence of State corrective process for him and, thus, sections 2254(b)(1)(B)(i) and (ii)

allow him to file his petition. Taylor misunderstands the purpose of section 2254(b). It applies

to the requirement that a petitioner must first exhaust all of his habeas claims in state court

before he files a federal petition. It does not address the “in custody” requirement at all and so

does not supersede the “in custody” requirement.

       Because Taylor was not in custody when he filed his petition, the court lacks jurisdiction

over it. Therefore, the petition is dismissed. Dismissal is with prejudice because amendment

would be futile.

       A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case

in which “jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel 529 U.S. 472, 484 (2000).

The Clerk shall terminate all pending motions, enter a separate judgment and close the file.


       IT IS SO ORDERED.

Dated: June 30, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  3
